COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
                           01-10-00652-CR, 01-10-00653-CR, 01-10-00654-CR, 01-10-00655-CR, 01-10-00656-
                           CR, 01-10-00657-CR, 01-10-00658-CR, 01-10-00659-CR, 01-10-00660-CR, 01-10-
Cause Number:              00661-CR, 01-10-00662-CR
Trial Court Cause
Number:                    12976, 12977, 12978, 12979, 12980, 12981, 12982, 12983, 12984, 12985, 12986
Style:                     William Andrew Allen
                           v The State of Texas
                    *
Date motion filed :        February 13, 2013
Type of motion:            Motion for Court Appointed Counsel
Party filing motion:       Pro se
Document to be filed:      N/A

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of

Date: February 27, 2013